Citation Nr: 1308862	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  06-05 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for idiopathic scoliosis.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression as secondary to idiopathic scoliosis.


REPRESENTATION

Veteran represented by:	Shannon L. Brewer, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from August 2004 and February 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida. 

In an August 2007 decision, the Board determined that new and material evidence to reopen the Veteran's claim for service connection for idiopathic scoliosis had not been received.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court). 

By memorandum decision issued in January 2009, the Court vacated the August 2007 decision and remanded the matter for VA to provide the Veteran with proper notice as required by Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a June 2010 decision, the Board again issued a decision holding that new and material evidence to reopen the Veteran's claim for service connection for idiopathic scoliosis had not been received.  The Veteran appealed this denial to the Court. 

By memorandum decision issued in May 2012, the Court vacated and remanded the June 2010 decision.  The Court held that the June 2010 Board decision provided an inadequate statement of reasons or bases as to whether an April 1970 rating decision, which denied service connection for idiopathic scoliosis, is final.

The Board notes that the Veteran's specific claim related to service connection for depression.  The Court has held that a veteran, who is a lay person, is not competent to diagnose his specific psychiatric disability.  Therefore, VA must consider whether the Veteran's psychiatric symptoms regardless of the label attached to them warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). Accordingly, the Board has recharacterized the issue as service connection for an acquired psychiatric disability, to include depression.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

A review of the record reveals that there is an outstanding request for a VA videoconference hearing and that the Veteran's claims must be remanded for such a hearing.

The Board recognizes that the Veteran was provided a videoconference hearing in March 2007.  However, at that time the only issue on appeal was the Veteran's request to reopen his claim for service connection for idiopathic scoliosis.  Subsequently the RO denied service connection for depression as secondary to idiopathic scoliosis.  In March 2012, the Veteran's attorney submitted a VA Form 9, perfecting an appeal regarding the denial of the Veteran's claim for service connection for depression.  The VA Form 9 specifically states that the Veteran wanted a Board videoconference hearing from the St. Petersburg RO.  In April 2012 the RO wrote to the Veteran acknowledging his request for a personal hearing before the Board.  The letter stated that if he wished to withdraw his request for a hearing he must submit a request in writing that states that he wished to withdraw.

In September 2012 the Board wrote to the Veteran informing him that the Veterans Law Judge who conducted the March 2007 hearing was no longer employed by the Board.  The letter informed the Veteran that he had the right to another Board hearing if he so chose.  The letter requested that the Veteran check off one of the statements in the letter indicating whether he wanted a new hearing and return the statement to the Board.  The letter also stated that if the Veteran did not respond within 30 days the Board would assume that the Veteran did not want another hearing and would proceed accordingly.  The Veteran did not respond.

The Board does not construe the lack of response to the Board's September 2012 letter as a withdrawal of the Veteran's request for a hearing before a Veteran's Law Judge.  As noted above, the March 2007 hearing did not discuss the Veteran's new claim for service connection for depression, and in March 2012 the Veteran specifically requested a Board hearing on this new issue.  Furthermore, the April 2012 letter from the RO to the Veteran specifically stated that if the Veteran no longer wished to appear for a hearing before the Board he must submit a request in writing that stated that he wished to withdraw his request for a hearing.  No such written request has been received from the Veteran.  Accordingly, the Veteran's claims must be remanded so that the Veteran may be provided the requested videoconference hearing before a Veterans Law Judge at the St. Petersburg, Florida RO. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the St. Petersburg, Florida RO.  A copy of a notification letter apprising the Veteran of his hearing must be associated with the claims folder. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



